Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of RCE on March 15, 2021, amendment after final filed March 15, 2021 and response to restriction requirement on October 26, 2021 have been entered.  Claims 2, 5-6, 8-12, 14-17, 19-21, 24-26, 28-58 were cancelled, claims 59-69 was newly added and claims 1, 3-4, 7, 13, 18, 23 were amended.  The restriction requirement was deemed proper and made FINAL previously.  
  Claims 1, 3-4, 7, 13, 18, 22-23, 27 and 59-69 are pending in the instant application and are examined on the merits of this office action.

Withdrawn Rejections
The rejection of Claim(s) 1, 3-4, 13, 18, 22-23 and 27 under 35 U.S.C. 102(a)(1) as being anticipated by Barg (US20080075684 A1) as evidenced by Witus (Curr Protoc Chem Biol. 2010 June 1; 2(2): 125–134) is withdrawn in view of amendment of the claims filed March 15, 2021 and Applicant’s arguments.

The rejection of claims 1, 3-4, 7, 13, 18, 22-23, 27 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of amendment of the claims filed March 15, 2021.


Maintained/Revised Rejection
Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 7, 13, 18, 22-23, 27 and 59-69 are/remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  

Scope of the claims
Claims 1, 3-4, 7, 13, 18, 22-23, 27 and 59-69 are drawn to " An engineered keratin-binding construct comprising at least one keratin-binding protein and a site for bioconjugation comprising a PLP reactive site.”  Claim 60 further claims wherein the keratin binding molecules are keratin binding protein 
Regarding keratin binding molecule, Applicant’s specification states that “Provided herein are engineered keratin-binding constructs that include at least one keratin-binding molecule. In some embodiments, the engineered keratin-binding construct includes one or more of each of two or more types of keratin-binding molecules. The number and types of keratin-binding molecules is not limited, such that the engineered keratin-binding constructs can include 1, 2, 3, 4, 5, 6, 7, 8, 9, or more types of keratin-binding molecules.  Likewise, the number of any of the keratin-binding molecules is not limited, such that the number of any of the keratin-binding molecules can be 1, 3, 4, 5, 6, 7, 8, 9 or more.  Types of keratin binding molecule include keratin-binding proteins, antibody molecules that bind keratin, keratin-binding aptamers, or molecules selected by high throughput screening or directed evolution specifically for the property of binding to keratin.
Keratin-binding proteins may include, but are not limited to, trichoplein, pneumococcal serine rich repeat protein (PsrP), serine rich repeat protein (Srr-1), plectin, trichohyalin, myosin, TNF receptor 1-associated protein of TRADD, anti-Fas-binding factor 1 (Albatross), BMP, 14-3-3 proteins, plectin homology domain (TPHD), desmoplakin, the amino end of pinin, vitronectin, modified wheat gluten, pulmonary-associated surfactant protein D, p27kip1, primaquine and keratin binding polypeptides (see also Table 2).
Antibody molecules that bind keratin including monoclonal antibodies and antigen-binding fragments thereof, single domain antibodies such as VH, VL, VHH, and engineered constructs containing one or more of the antibodies, antigen-binding fragments thereof and/or single domain antibodies such as ScFv molecules, formatted camelid single variable domains, etc.).” (see paragraphs 0043-0049).
Regarding PLP reactive site, Applicant’s specification states “In some embodiments, the site for bioconjugation comprises a pyridoxal 5-phosphate (PLP) reactive site. For example, the PLP reactive site is the amino acid sequence alanine-lysine-threonine (AKT)”.  Thus, AKT is the only example of a PLP reactive site given.
Thus, the possibilities are vast given that a keratin binding protein any peptide that binds to keratin and any PLP reactive site.


Actual Reduction to Practice
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
	In the instant case, Applicants reduce to practice the following: (SEQ ID NO:2, Figure 1A) is an exemplary construct comprising SEQ ID NO:1 as the keratin binding domain.  Furthermore, Peptide l is a keratin binding domain (AKTKKVELFPK; SEQ ID NO: 4) and Peptide2 has the same keratin binding domain as peptide 1 plus a C-terminal cysteine (AKTKKVELFPKC; SEQ ID NO: 5) which sequences in bold are found in instant SEQ ID NO:1.
As discussed above the claim scope is potentially enormous; in comparison, the scope of the description which only includes three keratin binding molecules and only one PLP reactive site, is not sufficient to exemplify the breadth of the genus given that the claim encompasses ANY peptide that binds keratin or reacts with PLP.  One of ordinary skill in the art would not consider three peptide sequences to be representative of the full scope of the claimed genus.  
	Therefore, the instant specification has failed to meet the written description requirement by actual reduction to practice of a representative number of species alone.

Sufficient relevant identifying characteristic
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination thereof.
i. Complete structure 
	Applicants disclose the following: (SEQ ID NO:2, Figure 1A) is an exemplary construct comprising SEQ ID NO:1 as the keratin binding domain.  Furthermore, Peptide l is a keratin binding domain (AKTKKVELFPK; SEQ ID NO: 4) and Peptide2 has the same keratin binding domain as peptide 1 plus a C-terminal cysteine (AKTKKVELFPKC; SEQ ID NO: 5) which sequences in bold are found in instant SEQ ID NO:1.

	ii. Partial structure: 
	Applicants reduce to practice the following: (SEQ ID NO:2, Figure 1A) is an exemplary construct comprising SEQ ID NO:1 as the keratin binding domain.  Furthermore, Peptide l is a keratin binding domain (AKTKKVELFPK; SEQ ID NO: 4) and Peptide2 has the same keratin binding domain as peptide 1 plus a C-terminal cysteine (AKTKKVELFPKC; SEQ ID NO: 5) which sequences in bold are found in instant SEQ ID NO:1.
Keratin-binding proteins may include, but are not limited to, trichoplein, pneumococcal serine rich repeat protein (PsrP), serine rich repeat protein (Srr-1), plectin, trichohyalin, myosin, TNF receptor 1-associated protein of TRADD, anti-Fas-binding factor 1 (Albatross), BMP, 14-3-3 proteins, plectin homology domain (TPHD), desmoplakin, the amino end of pinin, vitronectin, modified wheat gluten, pulmonary-associated surfactant protein D, p27kip1, primaquine and keratin binding polypeptides (see also Table 2).
Antibody molecules that bind keratin including monoclonal antibodies and antigen-binding fragments thereof, single domain antibodies such as VH, VL, VHH, and engineered constructs containing 
Thus, the possibilities are vast for keratin binding proteins and for PLP reactive sites.
  Although one of ordinary skill in the art could determine if a given molecule meets the structural requirements of the genus, it would not be possible to determine from the sequence alone if the molecule is able to have the same functional properties of binding keratin and react with PLP.  
Applicant has failed to provide sufficient structure and structure/function correlation given the breadth of the genus, designing proteins that meet both the structural and functional characteristics of the instant claims is highly unpredictable.

iii. Physical and/or chemical properties: 
The data in the specification does not suggest the physical basis for the claimed activity and therefore does not describe what structure is required of the keratin binding protein that would have the ability to bind keratin and react with PLP.  Understanding the physical basis for the claimed activity is critical to determining which of the molecules that meet the structural requirements of the genus also meet the functional requirements of the genus.
	
iv. Functional characteristics when coupled with a known or disclosed correlation between function and structure:  
The specification does not describe a general correlation between structure and function for the claimed genus.  The specification fails to provide sufficient examples of keratin binding proteins and provides a laundry list of proteins and only one example of a PLP site.  The structure of the protein is not sufficiently described.  Regarding PLP reactive sites, as evidenced by Witus*, there is unpredictability with a single amino acid modification and PLP reactivity (see Figure 4 for example).  As a result, it is impossible to predict, based on the specification, what peptides would be capable of binding keratin and react with PLP. 

v. Method of Making

The Applicant’s specification provides lacks guidance with regards to a structure function relationship and what molecules would be capable of binding keratin and react with PLP.  Thus, it is not possible for one of ordinary skill in the art to determine what structure would be capable of binding keratin within the scope of the instant invention.

Conclusion

In conclusion, only the specific keratin binding peptides and AKT (as the PLP reactive site) disclosed in the specification, satisfy the written description requirements of 35 U.S.C. 112, first paragraph.

Response to Applicant’s Arguments
Applicants argue that “As noted previously, the specification provides many more examples of keratin binding proteins, which is what the claims now recite. Applicant submits that the claimed invention is described in "sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention." MPEP § 2163.
Applicant’s arguments have been fully considered but not found persuasive.  Keratin-binding proteins may include, but are not limited to, trichoplein, pneumococcal serine rich repeat protein (PsrP), serine rich repeat protein (Srr-1), plectin, trichohyalin, myosin, TNF receptor 1-associated protein of TRADD, anti-Fas-binding factor 1 (Albatross), BMP, 14-3-3 proteins, plectin homology domain (TPHD), desmoplakin, the amino end of pinin, vitronectin, modified wheat gluten, pulmonary-associated surfactant protein D, p27kip1, primaquine and keratin binding polypeptides (see also Table 2).
Antibody molecules that bind keratin including monoclonal antibodies and antigen-binding fragments thereof, single domain antibodies such as VH, VL, VHH, and engineered constructs containing 
Thus, the possibilities are vast given that a keratin binding protein can be any peptide that binds to keratin.
Therefore, to meet the written description requirement of 35 U.S.C. § 112, first paragraph, the specification must disclose a representative number of species that meet both the structural and functional limitations of the genus or the specification and/or the prior art must identify the structural elements that correlate to the claimed function in a manner that demonstrates to one of ordinary skill in the art that Applicant was in possession of the claimed genus at the time the application was filed.  In the instant case, the specification must establish which of the vast number of keratin binding meets that meet the structural requirements encompassed by the claims are also able maintain the same functional properties of being able to bind keratin.  In the instant case, Applicants have provided a specific function but lack a structure or a structure function correlation.
The specification does not describe a general correlation between structure and function for the claimed genus.  The specification fails to provide sufficient examples of keratin binding proteins and provides a laundry list of proteins.  The structure of the protein is not sufficiently described.  As a result, it is impossible to predict, based on the specification, what molecules would be capable of binding keratin. 
In conclusion, only the specific keratin binding peptides reduced to practice, satisfy the written description requirements of 35 U.S.C. 112, first paragraph.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 1, 3, 7, 13, 18, 22-23, 27, 59-67 and 69 are/remain rejected under 35 U.S.C. 103 as being unpatentable over Barg (US20080075684 A1, cited previously) in view of Witus (Curr Protoc Chem Biol. 2010 June 1; 2(2): 125–134, cited previously) and Witus* (J. AM. CHEM. SOC. 2010, 132, 16812–16817, published online 11/10/2010, cited previously).
	Barg disclose a composition comprising a keratin binding construct comprising a keratin binding protein (see claims 1, 12 and paragraph 0067). Barg discloses a keratin binding effector molecule comprising a keratin binding peptide linked to an effector molecule via a functional group on a side chain, c-terminus or n-terminus of the peptide which are considered sites for bio conjugation (see claims 12 and 26).  
	Regarding claims 3-4, Barg teaches wherein X is one keratin binding peptide sequence with n=1 and Y is 0 (see claims 12-14).	
	Regarding claims 13 and 62-64, Barg teaches a c-terminal cysteine conjugation site meeting the limitations of claim 13 (see paragraph 0209).
Regarding claims 18 and 65-67, Barg teaches wherein the molecule comprises a tyrosine meeting the limitations of a melanin precursor (see amino acid sequence of SEQ ID NO:1, 2193-2481).  In particular, the keratin binding peptide has seven tyrosine residues and the tyrosine residues are part of the keratin binding peptide (amino acids 2193-2481).  Barg further discloses wherein the effector 
Regarding claim 22, Barg teaches wherein the keratin binding molecule comprises a dye (See claim 17).
Regarding claims 23 and 69, Barg teaches wherein the keratin binding molecule comprises a lipid (see paragraph 0185, 0158, 0169) and in particular, a fatty acid such as linoleic acid (see paragraph 0053).
Regarding claim 59, Barg teaches wherein the construct can comprise more than one keratin binding peptide sequence (see paragraph 0151) to achieve higher keratin binding.  *Please note that claim 59 claims “comprises one or more of each of two or more types of keratin binding protein”.  The claim does not state that the “types” of keratin binding protein have to be different and thus, the claims encompass the same type and different types of keratin binding peptides.
Regarding claim 60, the keratin binding peptides of Barg are derived from desmoplakin (see SEQ ID NO:1, human desmoplakin).
Barg is silent to wherein the keratin binding construct comprises a PLP reactive site and wherein the PLP reactive site comprises AKT at a terminal end. Barg does teach the keratin binding effector molecule comprising a keratin binding peptide linked to an effector molecule via a functional group on a side chain, c-terminus or n-terminus of the peptide which are considered sites for bio conjugation (see claims 12 and 26).  
However, Witus teaches that “The chemical attachment of synthetic groups to proteins is a widely used method to add non-native functionalities to biomolecules. While proteins have evolved to perform a
variety of sophisticated functions, there are many circumstances in which it is desirable to impart additional characteristics to them (Figure 1-1). The creation of such bio conjugates facilitates the study of protein function as well as the creation of novel protein-based materials (see section 1.1, first paragraph).  Witus further teaches that “This protocol describes a two-step process for conjugating a chemical group of interest to the N-terminus of a protein. The first step is the PLP-mediated transamination, which
installs a reactive carbonyl (keto) group on the N-terminus that can be used for further derivatization. The second step describes typical conditions for the reaction of this site with a small molecule alkoxyamine 
Witus* teaches successful use of the AKT (ala-lys-thr) PLP reactive site tag (see page 16817, right hand column, lines 5-6). Witus* teaches “In the context of N-terminal transamination, a highly reactive alanine-lysine motif emerged (referring to AKT), which was confirmed to promote the modification of peptide substrates with PLP. This sequence was also tested on two protein substrates, leading to substantial increases in reactivity relative to their wild-type termini. This readily encodable tripeptide thus appears to provide a significant improvement in the reliability with which the PLP-mediated bioconjugation reaction can be used” (See abstract, last 7 lines).
It would have been obvious before the effective filing date of the claimed invention to introduce a terminal AKT PLP reactive site in the conjugate of Barg as taught by Witus* for conjugation to an effector molecule which is inclusive to fluorescent molecules such as dyes.  One of ordinary skill in the art would have been motivated to do so given the PLP-mediated conjugation is well-known in the art for conjugating to compounds and the method itself allows for less harsh conjugation conditions (mild pH and temperature conditions) which is beneficial when working with peptides.  There is a reasonable expectation of success given that use of AKT as a tag for PLP mediated conjugation of proteins is known in the art as taught by Witus and Witus*.

Response to Applicant’s Arguments
Applicant argues that “Barg and Witus fail to provide the combination of a keratin-binding protein and a site for bioconjugation, wherein the site for bioconjugation comprises a pyridoxal 5-phosphate (PLP) reactive site.   Witus* does not remedy the deficiencies of Barg and Witus. Witus* found that either alanine or lysine were preferred N-terminal residues, with alanine being more preferred. However, none of the sequence identified by Witus* match the sequences of the Barg proteins (see Figures 3 and 5 of Witus*). Therefore, Witus* fails to remedy the deficiencies of Barg and Witus. As such, the combination of Barg in view of Witus and Witus* fails to provide all of the elements of the claimed invention, and thus cannot render obvious the claimed invention. Accordingly, withdrawal of this rejection is respectfully requested.  
Applicant's arguments have been fully considered but they are not persuasive.  The Examiner acknowledges that the keratin binding construct of Barg does not comprise a PLP reactive sequence, including AKT.  However, the teachings of Witus and Witus* are provided to show a motivation to use the terminal AKT sequence with the keratin binding construct of Barg.  Barg is silent to wherein the keratin binding construct comprises a PLP reactive site and wherein the PLP reactive site comprises AKT at a terminal end. Barg does teach the keratin binding effector molecule comprising a keratin binding peptide linked to an effector molecule via a functional group on a side chain, c-terminus or n-terminus of the peptide which are considered sites for bio conjugation (see claims 12 and 26).  
However, Witus teaches that “The chemical attachment of synthetic groups to proteins is a widely used method to add non-native functionalities to biomolecules. While proteins have evolved to perform a
variety of sophisticated functions, there are many circumstances in which it is desirable to impart additional characteristics to them (Figure 1-1). The creation of such bioconjugates facilitates the study of protein function as well as the creation of novel protein-based materials (see section 1.1, first paragraph).  Witus further teaches that “This protocol describes a two-step process for conjugating a chemical group of interest to the N-terminus of a protein. The first step is the PLP-mediated transamination, which
installs a reactive carbonyl (keto) group on the N-terminus that can be used for further derivatization. The second step describes typical conditions for the reaction of this site with a small molecule alkoxyamine reagent to form an oxime linkage, which is stable under physiological conditions” (see section 2.3 Protocol for protein labeling via PLP-mediated N-terminal transamination”).  PLP-mediated bioconjugation proceeds at mild pH and temperature, and is tolerant of a number of buffers and conditions (see page 1, lines 15-17).
Witus* teaches successful use of the AKT (ala-lys-thr) PLP reactive site tag (see page 16817, right hand column, lines 5-6). Witus* teaches “In the context of N-terminal transamination, a highly reactive alanine-lysine motif emerged (referring to AKT), which was confirmed to promote the modification of peptide substrates with PLP. This sequence was also tested on two protein substrates, leading to substantial increases in reactivity relative to their wild-type termini. This readily encodable tripeptide thus 
It would have been obvious before the effective filing date of the claimed invention to introduce a terminal AKT PLP reactive site in the conjugate of Barg as taught by Witus* for conjugation to an effector molecule which is inclusive to fluorescent molecules such as dyes.  One of ordinary skill in the art would have been motivated to do so given the PLP-mediated conjugation is well-known in the art for conjugating to compounds and the method itself allows for less harsh conjugation conditions (mild pH and temperature conditions) which is beneficial when working with peptides.  There is a reasonable expectation of success given that use of AKT as a tag for PLP mediated conjugation of proteins is known in the art as taught by Witus and Witus*.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 59, 61-62, 64 and 69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 59 claims “The engineered keratin-binding construct of claim 1, wherein the engineered keratin-binding construct comprises one or more of each of two or more types of keratin-binding protein”.  This limitation is confusing and it is unclear if Applicants are wanting two different keratin binding peptides and/or two keratin binding peptides that can be the same.  Applicant should clarifiy this point of confusion.  For examination purposes, the claim will be interpreted to mean more than one keratin binding peptide and they do not have to be different.

Claim 62 claims “The engineered keratin-binding construct of claim 13, wherein the keratin conjugation site is located at an end of the engineered keratin-binding construct, at the C- terminus of the keratin-binding protein”.  The limitation of “at an end” encompasses both N and C-terminus.   However, the claim later states (not in the alternative) “at the C-terminus of”.  Thus, the claim is considered ambiguous given that the claim initially claims a broad limitation “at an end” that encompasses both terminal end and then later claims the more narrow limitation of “at the C-terminus”.  Applicant should clarify this point of confusion.
Claim 64 claims “The engineered keratin-binding construct of claim 63, wherein the one or more cysteines is part of a single polypeptide chain with the keratin-binding protein molecule.  There is insufficient antecedent basis for the limitation “keratin-binding protein molecule” in the claim.  It is suggested that applicant amend the claim to recite “keratin-binding protein”.
Regarding claim 69, the phrase "wherein the lipid is….sphingolipids including ceramide, sphingosine…phytosphingosine" renders the claim indefinite because it is unclear whether the limitation(s) following “including” are part of the claimed invention.  See MPEP § 2173.05(d).


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654